Citation Nr: 0201989	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  97-30 189	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer claimed as the result of exposure to ionizing 
radiation.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
RO.  

In August 1999 and November 2000, the Board remanded the case 
to the RO for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to ionizing 
radiation in connection with his duties performed during 
active naval service extending from December 1943 to May 
1946.  

2.  The veteran is shown not to have participated in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 to July 1946.  

3.  The veteran is not shown to have had prostate cancer in 
service or for many years thereafter when he underwent 
surgery in April 1990.  

4.  No competent evidence has been presented to show that the 
veteran's prostate cancer is the result of the exposure to 
ionizing radiation or other incident that happened in 
service.  





CONCLUSION OF LAW

The veteran's prostate cancer is not due to disease or injury 
that was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service or as the result of 
the exposure to ionizing radiation therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5104, 
5107, 7104 (West 1991 & Supp. 2001), 38 C.F.R. §§ 3.303, 
3.307. 3.309, 3.311 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

The veteran asserts that he was exposed to radiation during 
his active naval service, while serving on board the USS 
WISCONSIN during World War II.  He is seeking service 
connection for prostate cancer that he asserts is the result 
of the claimed radiation exposure in Japan during service.  

In a December 1996 statement, the veteran asserted that his 
ship was one of the first to unload sailors in Nagasaki.  

The RO initially requested additional evidence concerning his 
claim in January 1997.  The veteran responded that he "was in 
the area" of radiation exposure for approximately one month.  

The veteran submitted copies of pictures with captions from 
an article about the USS WSICONSIN.  Those excepts relate 
that the USS WISCONSIN landed a contingent of sailors and 
Marines to occupy the Japanese Naval base of Yokosuka prior 
to the formal surrender at the end of the war and that the 
USS WISCONSIN had entered in Tokyo Bay at some point in time 
after the war.  

The report of a January 1997 VA examination showed that the 
veteran had been diagnosed with prostate cancer in 1990.  

Additional VA medical records showed that the veteran was 
treated for the residuals of prostate cancer surgery 
performed in April 1990.  It was noted that the veteran 
appeared to be free from disease at that time.  

In February 1997, the RO sent a letter to the veteran 
requesting additional information, including that regarding 
the dates, places and circumstances referable to his claimed 
exposure to ionizing radiation during service.  

In March 1997, the RO requested the deck logs from the USS 
WISCONSIN.  

A letter from the National Archives included information 
copied from the deck log of the USS WISCONSIN.  That letter 
showed that, in September and October 1945, the ship was 
"steaming in company" with task groups and that, on the first 
of each month thereafter until July 1946, she was either 
anchored, moored port side or resting in drydock in 
California, Virginia or Cuba.  

Copies of the veteran's duty assignments were obtained by the 
RO in August 1997 and showed that he had been assigned to the 
USS WISCONSIN from April 1944 to March 1946.  

The veteran's claim was remanded by the Board in August 1999.  
The Board noted that the regulations enumerating "radiogenic 
diseases" were amended to include prostate cancer, effective 
in September 1998, and found that the veteran's claim was to 
be re-adjudicated under 38 C.F.R. § 3.311(b).  

A letter dated in March 2000 showed that the RO sent a 
request for a dose estimate to the Defense Nuclear Agency, 
with information pertinent to the veteran and his claim of 
radiation exposure.  

A letter, dated in June 2000, from the Defense Threat 
Reduction Agency showed that the veteran's service records 
had indicated that he served aboard the USS WISCONSIN from 
April 16, 1944 to March 29, 1946 and that the deck logs had 
revealed that the USS WISCONSIN visited Tokyo Bay from August 
26 to September 20, 1945, before returning to the United 
States via Okinawa and Pearl Harbor.  

The Defense Threat Reduction Agency noted that Tokyo Bay was 
approximately 400 miles from Hiroshima and 550 miles from 
Nagasaki.  It was also determined that the USS WISCONSIN was 
approximately 690 nautical miles east of Hiroshima on August 
6, 1945 and 790 nautical miles northeast of Nagasaki on 
August 9, 1945, the dates of the strategic atomic bombing of 
those cities.  

The Defense Threat Reduction Agency found, in summary, that 
the naval records did not document the veteran's presence 
with the American "occupational forces" in Hiroshima or 
Nagasaki, Japan.  

In November 2000, the Board again remanded the case, noting 
that the veteran had made various assertions as to his 
participation in the occupation of Hiroshima or Nagasaki, 
Japan.  It was noted that the veteran asserted that his was 
one of the ships to unload troops at Nagasaki (in December 
1996); that he was in the area of radiation exposure (in 
January 1997); and that he participated in multiple battles 
in the water and on land in several Japanese cities that were 
within the "radiation zone" of Nagasaki or Hiroshima (in 
October 1997).  

The Board, noting the veteran's assertions, asked that the RO 
request that he provide more detailed information regarding 
the dates, places and manner in which he was exposed to 
ionizing radiation in service.  Specifically, the veteran was 
to state whether he had ever visited in Nagasaki or 
Hiroshima.  

The RO sent to the veteran a letter dated in January 2001, 
requesting the information sought by the Board.  The record 
indicates that the veteran did not respond to this letter.  


II.  Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001). 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective on November 9, 2000.  

As will be discussed more fully hereinbelow, the Board finds 
that VA's duties pursuant to VCAA have been fulfilled.  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1137; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, when service connection is alleged on the basis 
of exposure to ionizing radiation, entitlement can be 
established by additional methods provided for by regulation.  

First, if the veteran is determined to be a "radiation 
exposed" veteran, and manifests a "listed disease" at 38 
C.F.R. § 3.309(d)(2), service connection will be presumed.  

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, an 
assessment will be made as to the size and nature of the 
radiation dose.  38 C.F.R. § 3.311(a)(1).  

When it is determined that a veteran: (1) was exposed to 
ionizing radiation, (2) subsequently develops a "radiogenic 
disease", and (3) such disease develops within any applicable 
time period, the claim will be referred to the Under 
Secretary for Benefits for further consideration prior to 
adjudication.  38 C.F.R. § 3.311(b)(1).  If any of the above 
three conditions are not met, it shall not be determined that 
a disease resulted from exposure to ionizing radiation under 
such circumstances. 38 C.F.R. § 3.311(b)(1)(iii).  

Lastly, service connection may also be established by way of 
proof of actual direct causation under 38 C.F.R. § 3.303(d).  

First, the Board notes that the veteran's demonstrated 
prostate cancer is not currently a 'listed disease' under the 
provisions of 38 C.F.R. § 3.309(d), and therefore may not be 
presumed to be the result of any claimed exposure to ionizing 
radiation in service.  

(The Board notes that the regulations pertaining to the 
"listed" diseases were recently amended, adding cancers of 
the lung, colon, bone, ovary and brain to the list of 
presumptive diseases, effective on March 26, 2002.  67 Fed. 
Reg. 3612 (2002)  However, this change would not impact the 
veteran's claim of service connection for prostate cancer.)  

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" is noted to mean official military 
duties within 10 miles of the city limits of either Hiroshima 
or Nagasaki, Japan, which were required to perform or support 
military occupation functions, such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(vi).  

Second, the Board notes that the demonstrated prostate cancer 
(as well as any other cancer) is currently defined as a 
"radiogenic disease" for VA benefits purposes under the 
provisions of 38 C.F.R. § 3.311(b)(2)(xxiii).  

In the instant case, a radiogenic disease may be service 
connected after certain conditions are met:  

(1)  If it is determined that the veteran 
was exposed to ionizing radiation as a 
result of the atmospheric testing of 
nuclear weapons, the "occupation of" 
Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other 
activities as claimed, and 

(2) he subsequently develops a radiogenic 
disease within any proscribed period, 

(3) the case will be submitted to the 
Under Secretary for Benefits for a 
determination on whether the radiogenic 
disease resulted from exposure to 
ionizing radiation in service.  

38 C.F.R. § 3.311(b)(1).

In the instant case, while the veteran has generally asserted 
that he had been present in a "radiation zone" or in or near 
Hiroshima or Nagasaki during service, the competent evidence 
of record does not show that he was exposed to ionizing 
radiation during his service in Japan.  

When the veteran's records were reviewed by the Defense 
Threat Reduction Agency along with the logs from the USS 
WISCONSIN, it was determined that naval records did not 
document the veteran's presence with the American 
"occupational forces" in Hiroshima or Nagasaki, Japan.  

In addition, it was noted that the USS WISCONSIN was 
approximately 690 nautical miles east of Hiroshima on August 
6, 1945 and 790 nautical miles northeast of Nagasaki on 
August 9, 1945, the dates of the strategic atomic bombing of 
those cities.  

Thus, given the evidence of record, the Board finds that the 
veteran was not present in or did not otherwise participate 
in the military occupation of Hiroshima or Nagasaki prior to 
July 1946.  38 C.F.R. § 3.311(a)(4)(i).  

Although he is shown to have subsequently developed one of 
the radiogenic diseases enumerated in 38 C.F.R. 
§ 3.311(b)(2), he has not met the first condition for a 
showing that such a disease has resulted from exposure to 
ionizing radiation.  38 C.F.R. § 3.311(b)(1)(iii).  

Therefore, without be required to obtain a dose estimate, the 
Board finds that his claim must be denied on this basis.  

Finally, the Board's review of the record shows that the 
veteran's prostate cancer was not clinically manifested until 
many years after his service in World War II.  His medical 
records do not show related prostate manifestations during 
active service, and the current medical evidence does not 
relate that his prostate disability to this period of active 
service.  

In fact, the veteran has presented no competent evidence to 
support his lay assertions he had developed prostate cancer 
due to radiation exposure or other disease or injury that was 
incurred in or aggravated by service.  

Although the veteran has been repeatedly asked throughout the 
adjudication of his claim to provide more specific 
information with respect to his presence in either Hiroshima 
or Nagasaki, he has failed to respond with any pertinent 
information that would permit VA to confirm such exposure.  

The duty to assist is not a one-way street.  The veteran 
cannot passively wait for assistance in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Cf. Wood v. Derwinski, 1 
Vet.App. 190 (1991) (holding that a veteran claiming service 
connection for PTSD, should supply VA with adequate 
information to conduct a successful search for necessary 
evidence.)  

The Board now determines that VA has done everything possible 
to assist the veteran in developing his claim.  The Board 
again notes that the RO did not receive a response from the 
veteran to its request requests for information.  Therefore, 
a remand would be fruitless in the circumstances of the 
instant case, where the veteran has failed to provide the RO 
with the specific information necessary for further 
development.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  

In this regard, the Board determines that the specific duties 
imposed by the VCAA have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
instructions from the Board, informed the veteran of the 
evidence needed to support his claims, and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran in this regard has not referenced any 
unobtained evidence that might aid his claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran was 
advised of the evidence necessary to substantiate his claims.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini, 1 Vet. 
App. at 546 (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.)  

The Board notes in this regard that, as the preponderance of 
the evidence is against the veteran's claim of service 
connection for the residuals of prostate cancer, the benefit 
of the doubt doctrine is not for application.  



ORDER

Service connection for residuals of prostate cancer as the 
result of exposure to ionizing radiation is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

